DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/09/2021 have been entered and carefully considered with respect to claims 1 – 4, 6 – 12, 14, 16 – 19 and 21 - 22, which are pending in this application. Claims 1, 12, and 18 are amended, and Claims 5, 13, 15 and 20 are canceled. No new matter is introduced.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 – 4, 6 – 12, 14, 16 – 19 and 21 - 22 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 10:
	Applicant alleges that Desai does not disclose or suggest the newly amended features of Claim 1, and that Liu and De Wind do not cure the deficiencies in Desai. Therefore, no combination of Liu, Desai, and De Wind discloses or suggests every feature recited in amended 
 Response to Applicant’s arguments
 	Examiner however disagrees after review of Applicant’s arguments along with further analysis of the prior rejections in view of the cited prior art.: 
	Applicant’s arguments are moot in view of the new grounds of rejection based on the introduction of a new piece of art, US 20200074846 A1 to York, which discloses a safety lighting device comprising one or more sensors along with a camera. 	
	Claim 1, as amended does not recite features that would place it in allowable status. 
.	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

  
9.	Claims 1, 3 – 4, 6 - 16, 18 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110273527 A1), in view of Desai (US 20080106389 A1), and York (US 20200074846 A1), and further in view of De Wind et al.  (US 20120236152 A1), hereinafter “De Wind.”

	In regard to claim 1, Liu discloses: a vehicle side mirror for rear and side view, (See Liu, Abstract, and Figs. 4 and 5: vehicle side mirror; Par. 0012) comprising: 
a side mirror case; (See again Liu, Abstract, Figs. 4 and 5 and Par. 0012: external vehicular back mirror comprises a light-permeable reflective glass arranged inside a back mirror casing)
a light permeable reflective glass arranged inside the side mirror case, (See Liu, Abstract, Figs. 4 and 5 and Par. 0012: as cited above in regard to the back mirror comprising a light-permeable reflective glass 11 arranged inside casing 1) the light permeable reflective glass configured to present an image reflected from side and rear of the vehicle, (See Liu, Pars. 0014 and 0016: light-permeable reflective glass 11… reflects picture of the rear side; it is understood that the mirror can be oriented so as to reflect images of areas both on side and rear of the vehicle) the image providing a first field of view; (See Liu, Pars. 0014 and 0016 as cited above: it is also understood that any image reflected would relate to certain field of view) 
 	a camera (See Liu, Par. 0012: camera 13)  (See again Liu, Par. 0012: camera 13; - it is also reasonable to assume that the wide-angle camera 13 can be one of the common type of video camera, producing live video images with a certain field of view considered as a second field of view) – (Liu discloses a camera disposed on a door of the vehicle, the camera configured to record a live video…; (See Liu, Par. 0012: camera 13) - It is known that most vehicles have rearview mirrors disposed on the vehicle doors as Fig. 4 of Liu would indicate, driver/passenger side. Liu’s mirrors integrate cameras in their structure. The cameras can thus be considered to be placed on the doors.))
	Liu discloses a display screen disposed between the reflective glass and the side mirror case, (See Liu, Abstract and Par. 0012: liquid crystal display attached to the backside of the light-permeable reflective glass ) the display screen being configured to display the live video recorded by the camera; (See Liu, Abstract and Par. 0012: display triggered by a setting switch to present the physical image of the rear side; See again reasoning above in regard to the reasonable assumption that the wide-angle camera 13 can be one of the common type of video camera, producing live video images and configurable to display the live video recorded by the camera). 
However, Liu is not specific about the display being an OLED display screen.  
Liu discloses a control switch installed in the vehicle, but is not specific about “a second sensor configured to sense a weather condition including at least temperature, humidity, wind speed, and wind direction; and a control switch installed in the vehicle, the control switch being configured to switch the camera and the display screen between an activated status and a deactivated status, wherein the light-permeable reflective glass presents the image reflected from the side and rear of the vehicle when the camera and the display screen are deactivated, and wherein the light permeable reflective glass presents the live video displayed on the display screen when the camera and the display screen are activated,” and the display screen are activated, and the camera and the OLED display screen are deactivated when the second sensor senses an adverse weather condition.
Nonetheless, in the same field of endeavor, Desai teaches: a second sensor configured to sense a weather condition; (See Desai, Pars. 0021 and 0023: rain sensor (as an example of a sensor configured to sense a weather condition)) a control switch installed in the vehicle, the control switch being configured to switch the camera and the display screen between an activated status and a deactivated status. (See Desai, Abstract: video display element is disposed behind the mirror reflective element so that images displayed by the video display element are viewable through the mirror reflective element when the video display element is activated; See also Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; See further disclosure in claims 1 and 15)
wherein the light-permeable reflective glass presents the image reflected from the side and rear of the vehicle when the camera and the display screen are deactivated, (See Desai, as cited above in Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; See further disclosure in claims 1 and 15; (Desai teaches: a second sensor configured to sense a weather condition; - (See Desai, Pars. 0021 and 0023: rain sensor (as an example of a sensor configured to sense a weather condition)) and wherein the light permeable reflective glass presents the live video displayed on the display screen when the camera and the display screen are activated are activated, and the camera and the OLED display screen are deactivated when the second sensor senses an adverse weather condition. (See again Desai in Abstract and Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; Refer also to disclosure in claims 1 and 15; See again teachings of Desai related to a second sensor configured to sense a weather condition; - (See Desai, Pars. 0021 and 0023: rain sensor (as an example of a sensor configured to sense a weather condition)))  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu and Desai before him/her, to combine those references, by adding or integrating features of the display device for exterior rearview mirror by Desai, in order to devise a vehicle side mirror for rear and side view so as to improve a side mirror's field of view and reduce vehicle blind spots by utilizing a camera and an electronic display built into the side mirror. The built-in display is only visible when the screen is activated, otherwise, the side mirror can be used as a traditional mirror.
	Desai’s teachings are not specific about the feature of a sensor to sense a weather condition including at least temperature, humidity, wind speed, and wind direction.
	Nonetheless, York teaches a device comprising one or more sensors along with a camera, and one of the sensors is purposed to sense weather condition including at least temperature, humidity, wind speed, and wind direction. (See York, Pars. 0018 and 0061: the device may have weather sensors, the weather sensors may detect and measure weather conditions such as temperature, precipitation, humidity, and barometric pressure; See also disclosure in Claim 11) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Liu, Desai and York before him/her, to combine those references, by adding or integrating features of Desai and York, in order to devise a vehicle side mirror for rear and side view so as to improve a side mirror's field of view and reduce vehicle blind spots by utilizing a camera and an electronic display built into the side mirror, the sensor being able to sense a weather condition including at least temperature, humidity, wind speed, and wind direction.
While, Liu is not specific about the display being an OLED display screen, De Wind teaches the feature in a video mirror system suitable for use in a vehicle, said video mirror system comprising: a rearview mirror assembly comprising a mirror case and a reflective element and the assembly including a video display device comprises at least one of (i) a multi-pixel light emitting diode (LED) display, (ii) an organic light emitting diode (OLED) display. (See De Wind, Par. 0078: display screen 20 constituted of an organic light emitting diode (OLED) display; See also Pars. 0118, 0119, and disclosure in claims 1 and 37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Liu, Desai, York, and De Wind before him/her, to combine those references, by adding or integrating features of the display device of De Wind, in order to devise a vehicle side mirror for rear and side view so as to improve a side mirror's field of view and reduce vehicle blind spots by utilizing a camera and an electronic display built into the side mirror, the built-in display consisting of an organic light emitting diode (OLED) display.

	In regard to claim 3, Liu combined with Desai and York discloses: the vehicle side mirror of claim 1, wherein the light permeable reflective glass has a transmittance of 25% to 35% so that light of the display screen penetrates the light permeable reflective glasses and the live video displayed on the display screen is viewable through the light-permeable reflective glass. (See rationale applied, mutatis, mutandis, to rejection of Claim 1; - (the special condition of the transmittance of 25% to 35% for the light permeable reflective glass is known in the art, as one of ordinary skill in the art would be able to discern from references such as, e.g.: US Patent (6,291,074 B1): Heat-radiation reflective glass, with visible light transmittance after tempering of 35% or less; Refer also Amimori et al. (US 2011/0234946 A1): Transparent product that has reflective layer of 30%)) 
 
	In regard to claim 4, Liu combined with Desai and York discloses: the vehicle side mirror of claim 1, further comprising: a first senor configured to sense a distance between the vehicle and one or more adjacent vehicles; (See Liu, Par. 0017: detector 14 detects movement of object 4 approaching the vehicle, and sends a detection signal to microprocessor 21, which receives and verifies the detection signal; sonar systems included implies sensing distance) (See Desai, Pars. 0021 and 0023: rain sensor (as an example of a sensor configured to sense a weather condition)) an audio device configured to receive an oral instruction and output an audio alarm; (See Liu, Par. 0017: : microprocessor 21 receives various signals, namely audio signals which could be from oral instruction; microprocessor 21 also triggers sound-emitting device 22 to generate sounds) a light emitting device configured to output an alarm light; (See Liu, Par. 0014: microprocessor 21 triggers the first light-emitting devices 15 to warn the external object and also triggers the sound-emitting device 22 the second light-emitting device 23 to warn the driver) and a microprocessor configured to process input signals from the control switch, the first sensor, the second sensor, the camera, or the audio device and output an instruction to the camera, the audio device, the light emitting device, or the display screen. (See Liu, as cited above in regard to the interaction of microprocessor 21 with the above control systems including control switch, sensors, camera, or audio device and audio device, light emitting device, or display screen in Par. 0013 – 0017; See also Desai Pars. 0021 - 0023)

	In regard to claims 5, 13, 15, and 20, the claims are cancelled and are no longer under analysis.
	
	In regard to claim 6, Liu combined with Desai and York discloses: the vehicle side mirror of claim 4, wherein the light emitting device outputs the alarm light when the first sensor senses that the distance between the vehicle and the one or more adjacent vehicles is smaller than a distance limit. (See rationale applied, mutatis, mutandis, to rejection of Claim 1, in regard to the light emitting device outputting an alarm light based on pre-established constraints on distance sensed by distance sensor; - (It is known in the art that alarm systems that would output an alarm light when a sensor senses that the distance from objects such as adjacent vehicles is smaller than a distance limit, are widely available – (e.g. left and right side mirrors for Mercedes GLE 350, 2016)))
  
	In regard to claim 7, Liu combined with Desai and York discloses: the vehicle side mirror of claim 4, wherein the audio device outputs the audio alarm when the first sensor senses that the distance between the vehicle and the one or more adjacent vehicles is smaller than a distance limit. (The same rationale above to Claim 6 applies also, mutatis, mutandis, to rejection of Claim 7, in regard to the audio device outputting an audio alarm under conditions similar to the light emitting device outputting an alarm light based on pre-established constraints on distance sensed by distance sensor)
  
	In regard to claim 8, Liu combined with Desai and York discloses: the vehicle side mirror of claim 4, wherein the display screen presents an alarm message when the first sensor senses that the distance between the vehicle and the one or more adjacent vehicles is smaller than a distance limit. (See rationale applied, mutatis, mutandis, to rejection of Claim 6 and 7; See also Desai, Pars. 0021 – 0023: LCA display or indicator may be activated to provide an alert to the driver)
  
	In regard to claim 9, Liu combined with Desai and York discloses: the vehicle side mirror of claim 4, wherein the camera and the display screen are deactivated when the second sensor senses an adverse weather condition. (See rationale used in rejection of Claim 1, with Desai teachings of a control switch configured to switch the camera and the display screen between an activated status and a deactivated status. (See also Desai, Abstract: and Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; See further disclosure in claims 1 and 15, in regard to video displayed on the display screen, as disclosed in Desai as cited above)  
 
	In regard to claim 10, Liu combined with Desai and York discloses: the vehicle side mirror of claim 4, wherein the camera and the display screen are deactivated when the microprocessor detects a camera failure or a software failure. (See above rationale as applied to Claim 9 rejection, the condition of the camera and the display screen being deactivated when the microprocessor detects a camera failure or a software failure is a condition applicable by one ordinary skill in the art in possession of the cited references. See Desai, Abstract: and Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025)
 
	In regard to claim 11, Liu combined with Desai and York discloses: the vehicle side mirror of claim 1, wherein a portion of the light permeable reflective glass presents the live video that is displayed on the display screen when the camera and the display screen are activated. (See rationale applied to rejection of Claim 1: camera configured to record live video captured from side and rear of vehicle, the live video providing a second field of view; Desai teaches a control switch installed in the vehicle, the control switch being configured to switch the camera and the display screen between an activated status and a deactivated status. (See Desai, Abstract and Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; See further disclosure in claims 1 and 15) wherein the light-permeable reflective glass presents the image reflected from the side and rear of the vehicle when the camera and the display screen are deactivated, and wherein the light permeable reflective glass presents the live video displayed on the display screen when the camera and the display screen are activated)) 

	In regard to claim 12, Liu combined with Desai and York discloses: a method for improving side mirror field of view, comprising: incorporating one or more cameras into a door of a vehicle, the one or more cameras being configured to record a live video captured from side and rear of the vehicle to provide an extended field of view; (See Liu, Par. 0012: camera 13; - it is also reasonable to assume that the wide-angle camera 13 can be one of the common type of video camera, producing live video images with a certain field of view considered as a second field of view- (N.B.: Liu discloses a camera disposed on a door of the vehicle, the camera configured to record a live video…; (See Liu, Par. 0012: camera 13) - It is known that most vehicles have rearview mirrors disposed on the vehicle doors as Fig. 4 of Liu would indicate, driver/passenger side. Liu’s mirrors integrate cameras in their structure. The cameras can thus be considered to be placed on the doors.)) arranging an OLED display screen between a light permeable reflective glass and a side mirror case of a side mirror, the display screen configured to display the live video recorded by the camera; (See Liu, Abstract and Par. 0012: display triggered by a setting switch to present the physical image of the rear side; See again reasoning above in regard to the reasonable assumption that the wide-angle camera 13 can be one of the common type of video camera, producing live video images and configurable to display the live video recorded by the camera) and activating the one or more cameras and the display screen via a switch control, the live video displayed on the display screen being presented through the light permeable reflective glass, wherein the camera and the OLED display screen are deactivated when a second sensor senses an adverse weather condition weather condition based on sensing at least temperature, humidity, wind speed, and wind direction. (See Desai, Abstract: video display element is disposed behind the mirror reflective element so that images displayed by the video display element are viewable through the mirror reflective element when the video display element is activated; See also Pars. 0007 – 0008, 0015, 0022 – 0023 and 0025; See further disclosure in claims 1 and 15; - (See rationale applied to the analysis of Claim 1 as above, since Claim 12 stands for a method that emulates the apparatus of Claim 1))

	In regard to claim 14, Liu combined with Desai discloses: the method of claim 12, further comprising: sensing a distance between the vehicle and one or more adjacent vehicles via a first sensor; and presenting an alarm message via the display screen when the first sensor detects that the distance between the vehicle and the one or more adjacent vehicles is smaller than a distance limit. (See rationale applied, mutatis, mutandis, to rejection of Claim 8)
  
 	In regard to claim 16, Liu combined with Desai discloses: the method of claim 12, further comprising: deactivating the one or more cameras and the display screen when a camera failure or a software failure is detected by a microprocessor. (See rationale applied, mutatis, mutandis, to rejection of Claim 10) 
 
	In regard to claim 18, Liu combined with Desai discloses: an apparatus for reducing a blind spot of a vehicle, comprising: a side mirror, the side mirror including a side mirror case, a light permeable reflective glass arranged inside the side mirror case, and OLED display screen disposed between the reflective glass and the side mirror case; one or more cameras disposed on a door of the vehicle and configured to record a live video captured from side and rear of the vehicle; a control switch installed in the vehicle, the control switch configured to switch the one or more cameras and the display screen between an activated status and a deactivated status; a sensor configured to sense a weather condition; and a microprocessor configured to process input signals from the control switch, the sensor, or the one or more cameras, and output an instruction to the one or more cameras, and the display screens wherein the camera and the OLED display screen are deactivated when the sensor senses an adverse weather condition weather condition based on sensing at least temperature, humidity, wind speed, and wind direction. (All the limitations of Claim 18 are met by the combination of the respective rationales applied to rejection of Claim 1, Claim 4, Claim 5 and Claim 13) 
 
	In regard to claim 19, Liu combined with Desai discloses: the apparatus of claim 18, wherein a portion of the light permeable reflective glass presents the live video that is displayed on the display screen when the camera and the display screen are activated by the control switch. (See rationale applied, mutatis, mutandis, to rejection of Claim 11) 

	In regard to claim 21, Liu combined with Desai and De Wind discloses: the vehicle side mirror of claim 1, wherein the camera is disposed on a rear bumper of the vehicle. (Camera disposed on rear bumper of vehicle is a common feature found on many recent vehicles such as the BMW 328 i or 330 i model, year 2019) 
  
In regard to claim 22, Liu combined with Desai and De Wind discloses: the vehicle side mirror of claim 1, wherein the camera is disposed on a rear trunk of the vehicle. (Rationale applied to Claim 21 also applies, mutatis mutandis, to rejection of Claim 22)


10.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Desai, York, De Wind, and in view of Chundrlik et al. (US 20110057782 A1), hereinafter “Chundrlik.”

	In regard to claim 2, Liu combined with Desai, York and De Wind discloses: the vehicle side mirror of claim 1, but does not explicitly include the condition: wherein the second field of view is larger than the first field of view so that a vehicle blind spot is reduced.
	 However, the concept is taught by Chundrlik in a method for displaying images of a camera associated with a vehicle includes the steps of displaying the images in a first mode if a first condition is satisfied, and displaying the images in a second mode if a second condition is satisfied, including the condition of “a second field of view being larger than a first field of view so that a vehicle blind spot is reduced.” (See Chundrlik, Pars. 0047 and 0059: rear camera images are displayed in the rear cross traffic view mode with a second field of view that has relatively larger field of view (as compared with the first field of view of the rear parking assist mode…))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Liu, Desai, York, De Wind, and Chundrlik  before him/her, to combine those references, by adding or integrating features of the display device for exterior rearview mirror by Desai, in order to devise a vehicle side mirror for rear and side view so as to improve a side mirror's field of view and reduce vehicle blind spots by utilizing a camera and an electronic display built into the side mirror, so that the second field of view is larger than the first field of view, allowing that a vehicle blind spot is reduced.
 
	In regard to claim 17, Liu combined with Desai, York and De Wind discloses: the method of claim 12, wherein the extended field of view is larger than a field of view obtained via the light-permeable reflective glass. (See above rationale applied, mutatis, mutandis, to rejection of Claim 2)


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kuo (US 20160355136 A1) teaches MULTIMODE SWITCHABLE AUTOMOBILE REAR VIEW MIRROR.
Robert et al. (US 20110149077 A1) teaches Side Mirror System With Video Display.
Baur et al. (US 20120154591 A1) teaches IMAGING AND DISPLAY SYSTEM FOR VEHICLE.
Ko et al. (US 20190161014 A1) teaches Apparatus and Method for Controlling Side Mirror System for Vehicle.
Meadows (US 20150165975 A1) teaches Fai-Safe mirror for side camera failure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487